Interim Decision #2489

MATTER OF VALERIO
In Visa Petition Proceedings

A-20800337
Decided by Board January 21, 1976
(1) Under Article 17, Law 1306-his, Civil Code of the Dominican Republic a divorce
judgment will not become final unless the spouse who obtained the judgment appears
personally before the Official of the'Civil Registry within two months of the date of the
judgment to have the divorce "declared" or pronounced, and the judgment registered.
(2)Alien beneficiary obtained a divorce in the Dominican Republic July 20, 1970, married
the U.S. citizen petitioner on December 18, 1973, and had the previous divorce judgment "declared" or pronounced in the Dominican Republic cm May 7, 1974. Thua divorce
is not valid for immigration purposes because it was not "declared" or pronounced until
after the marriage on which the visa petition is based took place, and because it was not
pronounced within the two month period as required by Dominican law. Since the
beneficiary's prior marriage was never legally terminated, the visa petition filed to
classify the beneficiary as the immediate relative spouse of United States citizen under
section 201(b) of the Immigration and Nationality Act, was properly denied.
ON BEHALF OF SERVICE:

ON BEHALF OF PETITIONER:

Richard Dana, Esquire
100 West 72nd Street
New York, New York 10023
Counsel of record:
Claude Henry Kleefield, Esquire

Paul C. Vincent, Esquire
Appellate Trial Attorney

The United States citizen petitioner applied for immediate relative
status for the beneficiary as her spouse under section 201(b) of the
Immigration and Nationality Act. The district director denied the petition on the ground that a prior marriage of the beneficiary was never
legally terminated. The petitioner has appealed from that denial. The
appeal will be dismissed.
The petitioner submitted a certified copy of a decree of divorce,
rendered on July 20, 1970 in the Dominican Republic, to show dissolution of the beneficiary's prior marriage. The copy of the decree presented indicates that it was not "declared" or pronounced by an official
of the Civil Registry until almost four years later, on May 7, 1974. The
claimed marriage of the petitioner to the beneficiary took place in the
interim, on December 18, 1973. The district director ruled that the
659

Interim Decision #2489
petitioner's application should be denied because he was of the opinion
that the beneficiary's divorce was not final at the time he contracted his
marriage to the petitioner, and that, therefore, the marriage was not
valid for immigration purposes.
A memorandum of law prepared by the Library of Congress, dated
January 1973, concerning the validity of a divorce in the Dominican
Republic provides in pertinent part that:
A divorce decree issued by a court of law of the Dominican Republic does not suffice

per as to dissolve the marriage bonds. This is accomplished by a "declaration" or
pronouncement by the Official of the Civil Registry that must be made together with the
registration i i that office of the divorce decree issued by the court. (See Article 17, Law
1306-bis, Civil Code of the Dominican Republic.)

The report also indicates that Article 19 of the Dominican divorce law
provides that in divorce actions, other than mutual consent divorce
cases, pronouncement of the decree must occur within-the period of two
months of the issuance of the decree or the plaintiff loses the benefits of
the decree. 2
We conch: de, therefore, that the belated pronouncement of the beneficiary's divorce decree is insufficient, not only because it came sub-

sequent to the marriage ceremony upon which the present petitioner
relies, but because it also was not within the prescribed two-month
period. Consequently, we hold that the beneficiary's prior marriage was
net dissolved as a result of the decree rendered on July 20, 1970. Hence,
the beneficiary was not free to marry the petitioner on December 18,
1973.

The decision of the district director was correct. Accordingly, the
appeal will be dismissed.
ORDER: The appeal is dismissed.

Article 17, Law 1306-bis, Civil Code of the Dominican Republic provides that:
The spouse who obtained a divorce judgment issued by a court of last instance of a
judgment which has beCome final, except if an appeal on cessation which suspends the
effects of the judgment has been filed, is under the obligation to appear in person before
the Official of the Civil Registry, within two months, in order to have the divorce
pronounced and the judgment registered in the Office of the Civil Registry, provided
the other parry is summoned by the bailiff in order that he (she) may appear before the
Official of the Civil Registry to hear the pronouncement of the divorce.
2 Article 19, law 1306-bis, Civil Code of the Dominican Republic provides that:
The plaintiff who fails to art within two months shall lose the benefits granted to him

by the judgment thus obtained, and he shall not be able to obtain a new judgment,
unless his petition is based on new grounds. The previously alleged grounds may be
added to the new ones.

660

